[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON HEARING IN DAMAGES
Plaintiffs Robert Kardys and Robert J. Cagianello were members of the Hartford Police Department on December 6, 1994. On that date, while acting pursuant to a lawfully executed search and seizure warrant, they seized an amount of money in accordance with the requirements of the warrant. (Ex. 1) The money was found in the bedroom of Linda Johnson and was owned by Robert A. Dash. It was held in police custody until further order of the court.
In November of 1985 defendants Robert A. Dash and Linda Johnson brought suit against the plaintiffs claiming that the taking of the money was felonious and that the actions of said police officers constituted Larceny (Ex. 2). In 1986 that lawsuit was withdrawn by Robert A. Dash (Exs. 4 and 5).
The plaintiffs claim in the present lawsuit that the suit brought by Dash and Johnson violated General Statutes § 52-568 in that it was brought without probable cause. They claim that they were forced for a period of time while the action was pending to suffer humiliation, loss of reputation, and interference with gainful occupation. CT Page 8253
The court held a hearing in damages on October 23, 1996 in regard to Robert A. Dash. (He was defaulted on June 30, 1996, and the suit against Linda Johnson had been withdrawn on September 18, 1986.).
The court finds that the suit brought by Robert A. Dash was brought without probable cause, in violation of General Statutes § 52-568 and that the plaintiffs both suffered humiliation as a result. The court finds their damages to be $5,000 plus an additional $5,000 for violation of the statute.
Accordingly, judgment may enter for Robert Kardys, against Robert A. Dash in the amount of $10,000. Judgment may enter for Robert J. Cagianello against Robert A. Dash in the amount of $10,000.
Frances Allen Judge Trial Referee